Sognier, Judge,
concurring specially.
I specially concur. Voyager Cas. Ins. Co. v. King, 172 Ga. App. 269 (323 SE2d 4) (1984), in construing the language in OCGA § 33-34-4 (c) that total no-fault benefits “shall not exceed . . . such greater amount of coverage as has been purchased on an optional basis . . . ,” established that this statute indicates a clear legislative intent to prevent stacking of optional PIP coverages above the highest amount of optional coverage purchased on any one policy. I agree with the majority that the number of vehicles covered by the policy is irrelevant. However, the majority, in addressing appellant’s argument that ambiguous language in the insurance policy should be read as allowing stacking, seems to give credence to the idea that an insurance company is not acting contrary to law if it should fix the terms of its policies to provide for the stacking of more than $50,000 in PIP benefits. Since in Voyager, supra, we decided that insurance companies are prevented by law from stacking PIP benefits beyond the optimal amount, I cannot join in the majority’s statement, assuming without deciding, that this matter is still open for argument under Voyager. Thus, I concur in the judgment affirming the trial court’s grant of summary judgment to appellee.
I am authorized to state that Presiding Judge Birdsong joins in this special concurrence.